Citation Nr: 0113509	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran had active service from December 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In September 1999, the Board remanded 
this claim for further development, which has since been 
completed.  The claim is again before the Board.

In September 1999, the Board denied service connection for a 
lung disorder, a bilateral ankle disorder, a back disorder, a 
heart disorder and a stomach disorder secondary to the 
veteran's service connected bilateral pes planus, as these 
claims were not well-grounded.  However, recent legislative 
changes have significantly altered VA's duty to assist, to 
include elimination of the requirement of submission of a 
"well-grounded" claim before the duty to assist attaches.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
472, 114 Stat. 2096 (2000) ("Act").  This law provides for 
the readjudication of certain claims denied or dismissed as 
not being well grounded which became final between July 14, 
1999 and November 9, 2000, inclusive.  114 Stat. at 2099-
2100.  These issues are therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected bilateral pes planus did not 
cause or worsen a bilateral hip disability, to include 
arthritis.






CONCLUSION OF LAW

A bilateral hip disability, including arthritis, is not 
proximately due to or the result of a service-connected 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming that service connection is warranted 
for a bilateral hip disability as secondary to his service-
connected bilateral pes planus.  Service connection may be 
granted for a disability proximately due to, or the result 
of, a service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2000). 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by VCAA.  In this connection, the Board 
finds that the  September 1999 Board remand sought treatment 
records and a VA examination that included an opinion 
regarding the etiology of the veteran's bilateral hip 
disability.  This additional development has been completed, 
and complies with the heightened requirements of the Act.  
The Board also finds that the requirements regarding notice, 
which must be provided to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), have been satisfied by the rating 
decision, statement and supplemental statements of the case 
which were provided to the veteran by the RO.

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Black v. Brown, 10 
Vet. App. 279 (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has also defined "disability" to 
include any additional impairment of earning capacity 
resulting from a service-connected disorder, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service connected condition, 
and that accordingly, the additional disability shall be 
compensated.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Thus, any increase in the severity of a nonservice-
connected disorder due to a service-connected disorder may be 
service connected under 38 C.F.R. § 3.310(a).

A January 1967 rating decision granted service connection for 
bilateral pes planus with a hammertoe deformity.  The RO 
noted that while an entrance examination report recorded the 
presence of pes planus prior to entrance, the veteran's 
symptomatology had increased during service, and service 
connection was warranted on the basis of aggravation.  A 20 
percent disability evaluation was assigned, which has 
continued to date.

Following receipt of the veteran's current claim for 
secondary service connection in March 1997, he was afforded a 
VA orthopedic examination in June 1997.  The examiner noted 
that the veteran was discharged from service as a result of 
pes planus.  While the veteran reported hip pain when 
walking, the examiner stated that there was no swelling or 
bruises on the hip.  X-rays did not show abnormality.  
However, the examiner stated that the veteran had 
degenerative joint disease of the hips, resulting in pain, 
and that bilateral hip pain may be secondary to service-
connected pes planus.

The September 1999 Board remand requested that the RO ask the 
veteran to identify clinicians who had provided him treatment 
for his hip pain.  In November 1999 the veteran responded and 
the RO obtained the records identified by the veteran.  No 
reference to treatment for hip pain is contained in the 
treatment records.

The Board remand also asked the RO to afford the veteran 
another VA examination to determine the etiology of any hip 
disorder that may be present, including arthritis.  A fee-
basis VA examination was performed in March 2000.  The 
examiner reviewed the veteran's history of bilateral pes 
planus and complaints of hip pain, and as with the examiner 
who performed the March 1997 VA examination, concluded that 
hip pain was probably due to degenerative arthritis.  The 
examiner explained the pes planus does not always cause pain 
in other parts of the body, and indeed, that pes planus was 
not always painful.  She could not establish any form of 
relationship between the two disorders.  After an RO request 
to clarify, the fee-basis examiner opined in June 2000 that 
the veteran's bilateral hip arthritis was not caused or 
aggravated by his pes planus.  The physician noted that the 
veteran's arthritis of the hips developed 30 years after 
service and after being engaged in multiple activities since 
service.  It was believed that the arthritis could be due to 
aging.   

The record does not reflect, nor does the veteran or his 
attorney contend, that arthritis of the hips developed either 
during service or within one year following separation from 
service, thereby warranting presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309.  Rather, the exclusive focus of 
the current claim is that secondary service connection is 
warranted.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  The March 1997 
opinion suggested that there "may be" a relationship 
between the veteran's service-connected pes planus and his 
painful hips.  While that opinion offered only the suggestion 
of the contended causal relationship, the Court has held that 
the "use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative []." Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  An "etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words."  Because the 
March 1997 opinion was equivocal and was not supported by any 
rationale, the Board remanded the case for an examination 
that included an opinion after a review of the record. 

Pursuant to the Board's remand, a fee-basis examiner provided 
two reports, in March and June 2000, wherein she provided a 
rationale for her underlying opinion.  It was the physician's 
opinion that the veteran's bilateral pes planus did not 
affect the veteran's possible arthritis of the hips, noted 
three decades after a brief service career.  The physician, 
who obtained a relevant history from the veteran and 
performed a clinical evaluation, unequivocally opined that 
the veteran's bilateral hip arthritis was not caused or 
aggravated by his pes planus.  The physician noted that the 
veteran's arthritis of the hips developed 30 years after 
service and then only after he had engaged in multiple 
activities since service.  Thus, she provided a rationale for 
her opinion and considered all of the relevant medical 
history. 

The Board finds that the well reasoned, unequivocal opinion 
from the fee-basis examiner outweighs the opinion from the 
March 1997 VA examiner, who merely raised the possibility of 
a relationship between the service-connected entity and 
current degenerative changes of the hips.  The preponderance 
of the evidence is against a relationship between the 
veteran's service-connected pes planus and his arthritis of 
the hips, either on a direct or aggravation basis.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (2000).








ORDER

Service connection for a bilateral hip disability as 
secondary to service-connected bilateral pes planus is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

